Per Curiam.
The respondent was admitted to the bar in January, 1899, in the New York Supreme Court, Appellate Division, Fourth Department. On August 4, 1926, he was convicted of a felony, to wit, the crime of subornation of perjury,  in the United States District Court, Southern District of New York, and was sentenced to imprisonment in the United States Penitentiary at Atlanta, Ga., for a period of eighteen months. Section 477 of the Judiciary Law provides: “ Any person being an attorney and counsellor-at-law, who shall be convicted of a felony, shall, npon such conviction, cease to be an attorney and counsellor-at-law, or to be competent to practise law as such.” Upon his said conviction and under the provisions of the statute,  the respondent should be disbarred. Present — Dowling, P. J., Finch, McAvoy and Martin, JJ. Respondent disbarred.